lO.
ll.
12.
13.
14.
15.
16.
l7.
18.
l9.
20.
21.
22.
23.
24.
25.
26.

Case 2:18-cv-00894-JLR Document 14 Fi|eo| 01/28/19 Page 1 of 3

THE HONORABLE JAl\/IES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CRISTINA LEA TRIVETT,
Plaintiff, AT LAW AND IN ADMIRALTY
V. . Case No. 2:18-cV-00894-ILR
GOLDEN ALASKA'SEAFOODS, LLC, in STIPULATION AND P~B;®B©§=E=B_
personam; the F/T GOLDEN ALASKA, ORDER DISMISSING THE CASE WlTH

official number 651041, her engines, PREJUDICE AND WITHOUT COSTS
maehinery, appurtenances and cargo, in rem, ,

 

Defendants.

 

 

 

S_TM_N
The parties in this matter, by and through their attorneys and based on plaintiff s

intention to dismiss this ease, hereby stipulate and agree that all claims in this matter have
been fully resolved, and that this matter shall be dismissed With prejudiee, and Without
costs to any party. v y

/

//

///

////

ORDER DISMISSING THE CASE - 1
Case No. 2:18-cV-00894-ILR HOLMES WEDDLE & BARCOTT

999 TH|RD AVENUE, SU|TE 2600
SEATTLE, WA 98104-4011
TELEPHONE (206) 829-7572
FAX (20§) 340~0289

 

 

b.)

59

10.
11.
12.
13.
14.
15.
16.
17.
18.
l9.
20.
21.
22.
23.
24.
25.
26.

s><>.\l.<»

 

 

Case 2118-cv-00894-JLR Document 14 Filed 01/28/19 Page 2 of 3

DATED'this 28th day of January, 2019.

HOLMES WEDDLE & BARCOTT, P.C.

/s/Svetlana P. Sz)ivak

Svetlana P. Spival<, WSBA 30478
Attorney for Defendant

999 Third Avenue, Suite 2600
Seattle7 WA 98104-4011

Phone: 206-292-8008

LAW OFFICE OF NEIL T. LINDQUIST

/s/Nez`l Lz'ncic/uist

Neil Lindquist, WSBA 521 1 l
Attorney for Plaintiff

3724 Lal<e Washington Blvd. NE
Kirlcland, WA 98033

Phone: (425) 372- 7799

|'EQ'M¢ | OR])ER
Based on the foregoing stipulation of the parties, it is hereby ORDERED that this

case shall be and hereby is dismissed With prejudice and Without costs to any party.

DATEDthiS Z‘€“`~day Of ;"§’M\ML ,2019.

ORDER DISMISSING THE CASE - 2
Case No. 2:18-cv~00894-ILR

O,v......-r

THE HON RABLE JAMES L. ROBART

 

 

 

HOLMES WEDDLE & BARCOTT
999 THtRD AVENUE, sulTE 2600
sEAtTLE, WA 98104~401\
TELEPHoNE (206) 829“7572
FA>< (206} 340-0289

 

 

10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.
25.
26.

 

 

Case 2:18-cv-00894-JLR Document 14 Fi|ecl 01/28/19_ Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned certifies under penalty of perjury

of the laws of the State of Washington that, on the

28th day of Januai'y, 2019, the foregoing Was

electronically filed With the Clerk of Court using the

CM/ECF system, Which will send notification of such filing to the following:

Gordon C. Webb, WSBA #22777
Webb Law Firm

225 106th Avenue NE

Bellevue, WA 98004

Gordon§cQWebblanirm.net
(425) 307-6446

John W. Merriam, WSBA #12749
Law Office of John Merriam
4005 20th Avenue W, Suite 110
Seattle, WA 98199

‘ 1'ohn@merriam-marritim'elaw.com

(206) 729-5`252

Svetlana P. Spival<, WSBA 30478
Holmes Weddle & Barcctt

999 Third Avenue, Suite 2600
Seattle, WA 98104-4011

sspival<@hwb~law.com
Phone: 206-292-8008

M.\»,..
,...-'“
.,...»-

Neil T. Lindquist

ORDER DISMISSING THE CASE - 3 '
Case No. 2118-cv-00894~JLR HOLMES WEDDLE & BARCOTT

999 THlRD A\/ENUE, sulTE 2600
sEArrLE,v\/A 98104~4011
TELEPHONE (2061 829<7572 .
FA)< (206) 340-0289

 

 

